Citation Nr: 0627497	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  99-09 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected residuals of a left knee injury.  

2.  Entitlement to service connection for a right leg 
disorder, including as secondary to the service-connected 
residuals of a left knee injury.  

3.  Entitlement to service connection for a bilateral foot 
disorder, including as secondary to the service-connected 
residuals of a left knee injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from an October 
1998 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.  

For good cause shown, namely the veteran's age, a motion to 
advance this case on the Board's docket was granted under the 
authority of 38 U.S.C.A. § 7107(a) 
(West 2002) and 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims.

2.  The veteran's service-connected residuals of a left knee 
injury are currently manifested by credible complaints 
including pain, swelling, weakness, recurrent subluxation, 
and lateral instability; objective clinical findings include 
degenerative joint disease (DJD) shown on X-ray evaluation, 
flexion to between 100 and 142 degrees, extension to between 
0 and 10 degrees, pain on motion, and no more than slight 
subluxation and/or instability.



3.  The competent medical evidence of record indicates that 
the veteran has a current diagnosis of right knee DJD, but 
does not indicate that any such diagnosed right leg disorder, 
including DJD, manifested to a compensable degree within one 
year after service discharge or is otherwise etiologically 
related to active service.  

4.  The competent medical evidence of record does not reflect 
that any currently diagnosed right leg disorder, including 
right knee DJD, was caused or aggravated by the veteran's 
service-connected residuals of a left knee injury.

5.  The competent medical evidence of record reflects 
currently diagnosed and bilateral foot disorders of pes 
planus and hallux valgus, but does not indicate that any 
currently diagnosed foot disorder, including pes planus and 
hallux valgus, manifested to a compensable degree within a 
year after service discharge or is otherwise etiologically 
related to active service.

6.  The competent medical evidence of record does not 
establish that any currently diagnosed foot disorder, 
including pes planus and hallux valgus, was caused or 
aggravated by the veteran's service-connected residuals of a 
left knee injury.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected residuals of a 
left knee injury, identified as degenerative joint disease 
(DJD), are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4, including § 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2005).  

2.  The criteria for the assignment of a separate 10 percent 
rating for the service-connected residuals of a left knee 
injury, identified as recurrent subluxation and/or lateral 
instability, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. § 3.102, Part 4, including 
§ 4.71a, Diagnostic Code 5257 (2005).

3.  A right leg disorder, including right knee DJD, was not 
incurred in or aggravated by active service, and may not be 
presumed to have been incurred therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  A right leg disorder, including right knee DJD, was not 
proximately due to, the result of, or aggravated by the 
service-connected residuals of a left knee injury.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310(a) (2005); 
Wallin v. West, 
11 Vet. App. 509, 512 (1998); Allen v. Brown, 7 Vet. App. 439 
(1995).  

5.  A bilateral foot disorder, including pes planus and 
hallux valgus, was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

6.  A bilateral foot disorder, including pes planus and 
hallux valgus, was not proximately due to, the result of, or 
aggravated by the service-connected residuals of a left knee 
injury.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310(a) 
(2005); Wallin v. West, 11 Vet. App. 509, 512 (1998); Allen 
v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
provides, among other things, that VA will make reasonable 
efforts to notify a claimant of the relevant evidence 
necessary to substantiate a claim for benefits under laws 
administered by VA.  The VCAA also requires VA to assist the 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2005).  

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, June 2001 
and May 2002 letters to the veteran from the RO specifically 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to the 
benefits sought, and of the division of responsibility 
between the veteran and VA for obtaining that evidence.  
Consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2005), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence the veteran was expected 
to provide; and 
(4) requesting the veteran to provide any information or 
evidence in his possession that pertained to his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004); see 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board recognizes that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as is typically required.  However, in a case 
involving the timing of the VCAA notice, the United States 
Court of Appeals for Veterans Claims (Court) held that in 
such situations, the veteran simply has a right to a VCAA 
content-complying notice and then to proper subsequent VA 
process.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As 
noted, the RO issued the last VCAA letter to the veteran in 
May 2002.  Thereafter, he was afforded an opportunity to 
respond, and the RO  subsequently reviewed the claim and 
issued supplemental statements of the case (SSOCs) to the 
veteran in October 2002 and March 2003.  Under these 
circumstances, the Board finds that the aforementioned VCAA 
notification requirements have been satisfied for this 
appeal.  Pelegrini, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In addition, on March 3, 2006, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned in the event of an award 
of service connection.  Id.  

In addition to its applicability to his service connection 
claims, the Board observes that the aforementioned 
Dingess/Hartman analysis appears to extend to the veteran's 
increased rating claim.  In the pending appeal, as noted 
earlier, the RO provided the veteran with notice of what type 
of information and evidence was needed to substantiate his 
claims.  The RO also provided notice of the type of 
information and evidence that was necessary to establish a 
higher disability evaluation for his increased rating claim, 
but did not provide him with disability rating notice as 
pertaining to his claims for service connection.  As well, 
the RO did not provide the veteran with notice of the type of 
evidence necessary to establish an effective date for any 
award of benefits for any of his claims.  Despite the 
inadequate notice provided to the veteran on certain elements 
as noted immediately above, however, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision in this case.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a question that was not addressed by the agency of original 
jurisdiction, it must consider whether the veteran has been 
prejudiced thereby).  In the decision below, the Board has 
decided to grant the veteran a separate 10 percent rating for 
additional residuals of his service-connected left knee 
injury, and upon return of this matter, the RO will provide 
him with notice of the necessary requirements for the 
assignment of an effective date for this award.  Moreover, 
because the Board has declined to award any higher ratings 
for this disability, the RO will not assign an effective date 
for that portion of the claim, and so any VA error with 
respect to that portion of the claim is harmless to the 
veteran.  As to the veteran's additional service connection 
claims on appeal, because the Board concludes below that the 
preponderance of the evidence is against those claims, any 
question as to the disability rating or effective date to be 
assigned (in the event of any award of service connection) is 
therefore moot.

VA also has a duty under the VCAA to assist a claimant in 
obtaining evidence that is necessary to substantiate a claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2005).  In this regard, the Board observes that the 
veteran's service medical records are associated with the 
claims file, as are all pertinent VA and private medical 
records identified and/or provided by the veteran.  As well, 
the veteran was provided with multiple VA examinations in 
support of his claims, and the Board also procured a VA 
medical opinion in connection with this case.  See 38 C.F.R. 
§ 3.159(c)(4)(i) (2005).  

The Board is also aware that in an August 2006 statement, the 
veteran requested to complete a VA Form 9 substantive appeal 
in support of his claims.  The Board notes, however, that the 
veteran already completed and submitted such a form in April 
1999, and that it is now associated with the record and 
available for review.  

At this time, neither the veteran nor his representative has 
made the Board aware of any additional and potentially 
pertinent evidence that needs to be obtained in order to 
fairly decide the claims.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of this case has been obtained, and that the case is ready 
for appellate review. 

Again, the evidence available for review includes the 
veteran's service medical records, VA outpatient treatment 
and examination reports, private medical reports, and 
statements, argument, and hearing testimony provided by the 
veteran and his representative in support of the claims.  In 
reaching its decisions herein, the Board has carefully 
reviewed, considered, and weighed the probative value of all 
of the evidence now contained in the claims file.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting its decisions, it is not required to discuss 
each and every piece of evidence in a case.  The relevant 
evidence, including that submitted by the veteran, however, 
will be addressed and/or summarized where appropriate.  

Entitlement to an Evaluation in Excess of 10 Percent for the 
Service-Connected Residuals of a Left Knee Injury

Disability evaluations are determined by comparing current 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities (Rating Schedule), which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2005).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is for assignment if 
the disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating is for 
assignment.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any remaining reasonable doubt 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).  
In addition, a disability rating may require reevaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2005).  In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, however, 
the current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of a service-connected disability that 
involves a joint that is rated upon limitation of motion also 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005), as well as any functional 
loss due to weakness, fatigability, incoordination, or pain 
on movement of a joint under 
38 C.F.R. § 4.45 (2005).  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The pertinent diagnostic codes for the evaluation of service-
connected knee disabilities are: DC 5256 (for ankylosis); DC 
5257 (for other knee impairment manifested by recurrent 
subluxation or lateral instability); DC 5258 (for dislocated 
semilunar cartilage); DC 5259 (for removal of semilunar 
cartilage that is symptomatic); DC 5260 (for limitation of 
flexion); DC 5261 (for limitation of extension); DC 5262 (for 
impairment of the tibia and fibula); and DC 5263 (for genu 
recurvatum).  38 C.F.R. § 4.71a (2005).  

Under DC 5010, arthritis (also known as DJD) that is due to 
trauma and that is substantiated by X-ray findings is rated 
as degenerative arthritis under DC 5003.  Under DC 5003, 
degenerative arthritis that is established by X-ray findings 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, and when there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations, a 20 percent disability rating is for 
assignment.  Id.

Separate disability ratings may be assigned for distinct 
disabilities that result from the same injury, as long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The 
evaluation of the same disability or the same manifestation 
of a disability under different diagnostic codes, however, 
also known as pyramiding, is to be avoided when rating 
service-connected disabilities.  See 38 C.F.R. § 4.14 (2005).

VA's Office of General Counsel (General Counsel) has provided 
much guidance concerning increased rating claims for knee 
disabilities.  In VAOPGCPREC 23-97, the General Counsel 
determined that a veteran who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257, as long as the separate rating is based upon 
additional disability.  When a knee disorder is already rated 
under DC 5257, then the veteran must also have limitation of 
motion under DC 5260 or DC 5261 in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero (0) percent (noncompensable) rating 
under either of those codes, then there is no additional 
disability for which a rating may be assigned.

Per VAOPGCPREC 9-98, the General Counsel also determined that 
if radiologic findings of arthritis are present, then a 
veteran whose knee disability is evaluated under DC 5257 or 
DC 5259 is additionally entitled to a separate compensable 
evaluation under DC 5260 or DC 5261 if the arthritis results 
in compensable loss of motion, or to a separate compensable 
evaluation under DC 5010 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain. 

As well, per VAOPGCPREC 9-04, the General Counsel held that 
separate disability ratings could be assigned under DC 5260 
and DC 5261 for disability of the same joint, without 
violating the provisions against pyramiding at 38 C.F.R. 
§ 4.14.

As noted above, arthritis rated under DC 5010 and DC 5003 is 
to be evaluated, if possible, in terms of whether such 
disease causes limitation of motion of the affected part.  
For VA purposes, standard flexion and extension of the knee 
is from 0 to 140 degrees.  38 C.F.R. 4.71, Plate II (2005).  
Under DC 5260, a 10 percent rating is assigned for flexion 
limited to 45 degrees, while a 20 percent rating is warranted 
for flexion limited to 30 degrees.  Under DC 5261, a 10 
percent rating is assigned for extension limited to 10 
degrees, while a 20 percent rating is warranted for extension 
limited to 15 degrees.  

DC 5257, on the other hand, provides that for other knee 
impairment manifested by slight recurrent subluxation or 
lateral instability, a 10 percent evaluation is available.  
Where recurrent subluxation or lateral instability is 
moderate, a 20 percent evaluation is warranted, and where it 
is severe, a 30 percent evaluation is for assignment.  Id.  

The Rating Schedule does not define the words "mild," 
"moderate," and "severe."    Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2005).  It should also be noted 
that the use of descriptive terminology such as "mild" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 
2002); 
38 C.F.R. §§ 4.2, 4.6.  

Upon his discharge from service in December 1945, the 
veteran's separation examination report noted that he had 
injured his left knee in Basic Training, while performing an 
obstacle course exercise.  The service physician recorded 
that at the time of his discharge, the veteran had probable 
strained ligaments.  Thereafter, in a February 1946 rating 
decision, the RO granted the veteran service connection for 
the residuals of a left knee injury and assigned him a 10 
percent evaluation effective from the day after his discharge 
from service (i.e., effective from December 24, 1945).  The 
veteran has had that 10 percent rating for his left knee 
disability since that time, but adjudicatory documents 
reflect that his disability was initially rated under DC 5010 
(e.g., as seen in a March 1947 rating decision) as arthritis 
due to trauma and substantiated by X-ray findings, but then 
later instead under DC 5257 (as noted in rating decisions 
associated with the instant appeal).  As noted, this 
diagnostic code is applicable to the evaluation of other knee 
impairment manifested by recurrent subluxation or lateral 
instability, although the Board observes that in evaluating 
the current appeal, the RO referred to the veteran's left 
knee disability mainly in terms of impairment as related to 
his DJD (arthritis).  

Regarding the current evidence of record, a June 1998 VA 
outpatient treatment record revealed the veteran's report of 
left knee soreness and swelling, as well as a history of knee 
buckling for the past two days.  On clinical evaluation, the 
veteran walked with a limp, and his left knee joint was 
mildly enlarged in comparison with the right knee joint.  
There was no indication of fluid on palpation.  Range of 
motion was noted to be decreased as secondary to pain behind 
the knee.  

A July 1998 private medical record revealed that while the 
veteran resisted all motion, there was a full range of motion 
upon clinical evaluation.  There was no observed left knee 
swelling, but that there was medial joint line tenderness and 
tenderness beneath the patella.  The physician also noted 
that a July 1998 private X-ray report showed patellofemoral 
narrowing and early patellar articular spurring, with an 
almost total loss of the medial compartment joint space 
accompanied by marginal spurring.  

Upon VA examination in August 1998, the veteran complained of 
daily left knee discomfort, with limping when his knee was 
"bad."  He also reported using an elastic knee sleeve.  On 
clinical evaluation, there was no swelling, warmth, 
tenderness, effusion, or joint line tenderness.  There was, 
however, some bony enlargement and trace crepitance.  
Circumference of the left leg above the knee was one 
centimeter less than on the right.  Range of motion was to 0 
degrees of extension and to 142 degrees of flexion.  The knee 
was also stable times four.  As well, the examiner noted that 
June 1998 VA X-ray reports showed mild to moderate 
degenerative joint disease (DJD).  

On VA examination in March 2000, the veteran continued to 
report knee pain, with the use of his elastic knee sleeve and 
a cane for ambulation.  He also described an inability to 
perform a number of activities, including running, heavy 
lifting, traveling up and down stairs, and prolonged standing 
or walking.  On clinical evaluation, there was no edema and a 
normal range of motion, but there was also a mild varus 
deformity.  The examiner stated that the knee was nontender, 
but noted that there was pain throughout range of motion 
testing and upon McMurray testing.  Concurrent VA X-rays 
revealed degenerative narrowing of the medial and lateral 
joint compartments.  There were also two small, round, and 
ossific densities in the posterior aspect of the knee, and 
the radiologist reported that he could not exclude the 
possibility of the presence of small, loose bodies in that 
area. 

A February 2001 VA magnetic resonance imaging (MRI) scan 
report for the left knee revealed findings of: chronic 
anterior cruciate ligament (ACL) tear; extensive degenerative 
tear and destruction of body and posterior horn of the medial 
meniscus; multiple intraarticular loose bodies; three-
compartment osteoarthritis, involving mainly the medial and 
lateral tibiofemoral compartments; a small popliteal cyst; 
and semimembranosus bursitis.  Along with other noted 
findings, in the body of this report, the VA physician added 
that the examination demonstrated a complete and chronic ACL 
tear, with secondary signs of ACL insufficiency, such as 
marked buckling of the PCL and anterior tibial translation.   

At a March 2001 VA outpatient treatment visit, the veteran 
advised that his knee pain was partially relieved by 
prescription medication.  On clinical evaluation, there was 
no edema, and range of motion and muscle strength were within 
normal limits.  The assessment, however, after review of the 
February 2001 VA MRI report, was a left knee ligament tear 
and DJD.    

March 2001 private physical therapy reports revealed that the 
veteran had a two-to-three week history of left leg swelling, 
with some difficulty walking, but no pain.  He had a fairly 
good gait.  There was no joint tenderness or instability, but 
there was 2+ swelling of the left distal third leg in 
comparison to the right leg.  Range of motion was from 5 
degrees of extension to about 100 degrees flexion with no 
pain.  The physical therapist also noted review of a 
concurrent March 2001 private MRI scan report, which showed 
degenerative changes without other specific bony lesion.  Her 
recorded diagnosis was a swollen left leg.  She stated that 
while the veteran had signs of arthritis by MRI, his symptoms 
appeared to be more related to leg swelling.  

An early April 2001 private physical therapy record noted 
that there was decreased left knee swelling and no 
significant edema, but that there was also mild decreased 
motion and mild knee tenderness.  A mid-April 2001 private 
physical therapy report revealed range of motion within 
normal limits.

An early May 2001 private physical therapy report reflected a 
full range of motion in the left knee, but also noted that 
while the veteran's left lower extremity swelling had 
significantly improved over the last several months, he had 
since demonstrated a decrease in dynamic standing balance, 
with a shuffling gait.  A mid-May 2001 private physical 
therapy report revealed range of motion limited to 100 
degrees for flexion as secondary to pain, but within normal 
limits for extension.  At a late May 2001 private physical 
therapy evaluation, the veteran was noted to have occasional, 
but not severe, pain.  The report revealed findings of mild 
tenderness in the medial joint, but no specific effusion.  
The physical therapist also noted significantly less swelling 
of the left leg, and mild leg symptoms with edema at 1+ to 
trace and minimal pain.  She advised that as to range of 
motion, the veteran was lacking about 10 degrees of extension 
and 15 degrees of flexion.  

At a July 2001 VA outpatient treatment evaluation, the 
veteran complained of severe left knee pain that was not 
aided by medication.  On clinical review, there was no edema, 
and strength within normal limits.  Range of motion was also 
within normal limits, but there was some noted left knee 
tenderness on examination.  The VA physician then continued 
the diagnoses of ligament tear and DJD.

In a July 2001 statement, the veteran reported a history of 
occasional but regular knee collapse, followed by swelling 
and great discomfort.  

At an August 2001 VA outpatient treatment evaluation, the 
veteran described his pain as from moderate to severe, and he 
was noted to use a cane with his right hand.  The assessment 
was severe left knee DJD, and it was also noted that the 
veteran wished to defer surgical discussion pending the 
outcome of a vascular consultation.

A September 2001 VA outpatient treatment record noted reports 
of continued pain after medication use, as well as the lack 
of any edema on clinical evaluation.

Upon VA examination in June 2002, the veteran reported more 
frequent and more severe knee pain, with an inability to walk 
more than one block because of pain, and extreme pain upon 
walking on stairs.  On clinical evaluation, he used a cane, 
and it was noted that without the cane, he had an antalgic 
gait.  He was also unable to squat.  There was no observed 
effusion or instability, but there was painful crepitus.  
Range of motion was from 0 to 140 degrees.  The examiner 
noted review of a 2001 VA MRI report which showed: a torn 
ACL; extensive degenerative tear and destruction of the body 
and posterior horn of the medial meniscus; and multiple 
articular loose bodies.  His recorded impression/diagnosis 
was tricompartmental osteoarthritis/DJD.  

A September 2002 VA outpatient treatment record reflected 
continued pain complaints, but no edema on clinical 
evaluation.  Strength and range of motion testing were within 
normal limits.

At a January 2003 RO hearing and at his September 2003 BVA 
hearing before the undersigned, the veteran stated that he 
developed left knee pain during and/or after activities such 
as walking, standing, dancing, squatting, or when otherwise 
bending his knee.  He reported intermittent knee swelling as 
based upon use, and a need to favor that knee when traveling 
on stairs.  He also noted the need for regular use of his 
cane, elastic knee sleeve, and painkillers.  He advised that 
he had pain every day after use of his knee, and noted that 
it interfered with his ability to sleep.  He also reported 
the occurrence of other symptomatology, such as intermittent 
instability, weakness, and numbness.  He testified that his 
treating doctors had advised surgery, but that he did not 
wish to pursue it at that time.  

The Board secured additional medical evidence for this case, 
in the form of a June 2006 opinion from a Veterans Health 
Administration (VHA) physician who serves as the chief 
orthopedic surgeon of a VA Medical Center.  This physician 
indicated that he reviewed the veteran's records.  He stated 
that the February 2001 VA MRI scan report documented that at 
some time prior to that test, the veteran sustained a 
significant left knee injury, including a complete tear of 
the internal ligaments.  He advised that common medical 
knowledge established that a knee with an ACL tear and 
instability will eventually go on to demonstrate advanced 
degenerative change, including such things as three-
compartment osteoarthritis and degenerative change in the 
menisci.  He further reported that loose bodies are a common 
side effect of a knee that is unstable with a chronic ACL 
injury.  The VA physician recognized that the exact timing of 
the cruciate ligament injury could not be established, and 
noted that it could have happened before or after the service 
injury, but advised that he had presumed that this trauma was 
sustained during the service injury.  He then opined that the 
2001 MRI findings were consistent with a longstanding knee 
injury with progressive degenerative arthritis.  He noted 
that from the reports of record, the veteran's injury was 
rated as 10 percent disabling, and he stated that that 
evaluation was low.  He commented that he would expect that 
as time went on, he would see progressively more arthritis 
accelerated by the injury, and that the percentage assigned 
for the veteran's left knee disability would increase with 
time.  He advised that such a progression of symptoms would 
be directly related to the initial injury, and added that if 
the symptoms continued to escalate, the appropriate treatment 
would be a knee replacement arthroplasty, as a direct 
consequence of the service injury.  He acknowledged that his 
conclusions would be dependent upon the findings from a 
current medical examination in conjunction with VA disability 
guidelines, but also advised that he rendered his opinions 
with a high degree of medical certainty, as based upon common 
orthopedic principles, knowledge, and 23 years of clinical 
experience with problems like the veteran's disability.  

Thus, with consideration of the entire record as summarized 
above, the Board has reached the following conclusions.  

As to his current 10 percent rating for service-connected 
left knee injury residuals in the form of DJD (also known as 
arthritis), the Board observes that the medical evidence of 
record does not reveal clinical findings of flexion limited 
to 45 degrees or less, or of extension limited to 15 degrees 
or more, so as to provide for a higher rating (or for at 
least two separate 10 percent ratings per VAOPGCPREC 9-04).  
Rather, the competent medical evidence reflects that he has 
flexion to greater than 45 degrees and extension to greater 
than 15 degrees.  The Board therefore finds that, per DC 5010 
and DC 5003, the veteran's left knee impairment, in the form 
of limitation of motion caused by DJD, does not meet the 
criteria for the assignment of a higher evaluation.  
38 C.F.R. §§ 4.7, 4.71a.  The Board has also considered 
whether the factors addressed at 38 C.F.R. §§ 4.10, 4.40, 
4.45 and 4.59 warrant the assignment of a higher evaluation 
under these codes.  See also DeLuca v. Brown, 8 Vet. App. 
202, 205-207 (1995).  Here, however, in the absence of more 
supportive clinical findings to bolster the veteran's 
reported limited motion, the Board is unable to assign a 
higher evaluation for left knee DJD under DC 5260 and/or DC 
5261 per DeLuca.  Thus, a preponderance of the evidence is 
against an evaluation greater than a 10 percent rating for 
his service-connected residuals of a left knee injury, 
identified as DJD.

The Board further finds, however, that the medical evidence 
of record, especially as bolstered by the February 2001 VA 
MRI findings and as interpreted by the June 2006 VHA 
physician, supports the award of a separate 10 percent rating 
under 
DC 5257 for left knee injury residuals in the form of other 
knee impairment (slight recurrent subluxation and/or lateral 
instability).  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  The 
record shows that the veteran has repeatedly reported 
episodes of give-way of his left knee during ambulation, 
although he has also said that he is able to catch himself in 
order to avoid a fall.  Moreover, the June 2006 VHA physician 
opined that the clinical findings of record, and especially 
the February 2001 VA MRI report, constituted apparently 
obvious evidence of chronic knee instability.  The Board 
must, however, balance this evidence against the many noted 
clinical evaluations of record that did not reveal 
instability or subluxation on examination.  For that reason, 
the Board finds that while a separate rating under 
DC 5257 is warranted in light of the credible and competent 
evidence of record as mentioned above, it cannot assign the 
veteran more than a 10 percent rating, in recognition of 
slight symptomatology, because of the absence of clinical 
confirmation of subluxation and/or instability during medical 
examination.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.71a.   

The Board has also considered whether any other diagnostic 
codes may afford the veteran a higher rating for his left 
knee disability.  In this case, however, there is no 
competent medical evidence of: knee ankylosis (DC 5256); 
dislocation or removal of a semilunar cartilage (DC 5258 and 
DC 5259); tibia and fibula impairment 
(DC 5262); or genu recurvatum (DC 5263).  Evaluation under 
these diagnostic codes, therefore, would not provide the 
veteran with an increased disability rating.  

Congress has created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay 
v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 
222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).  Accordingly, in a case such as this, 
where the evidence does not preponderate against the claim, 
and in recognition of the aforementioned guiding principles 
and with the application of the benefit of the doubt rule, 
the Board finds that, to the extent of the assignment of an 
additional 10 percent rating for service-connected left knee 
recurrent subluxation and/or lateral instability per 
38 C.F.R. § 4.71a, DC 5257, the appeal should prevail.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lastly, the Board has also contemplated extraschedular 
evaluation, but finds that there has been no showing that the 
veteran's service-connected residuals of a left knee injury 
have: (1) caused marked interference with employment beyond 
the interference contemplated in the now-assigned ratings; 
(2) necessitated frequent periods of hospitalization; or (3) 
otherwise rendered impracticable the regular schedular 
standards.  In the absence of factors suggesting an unusual 
disability picture, further development in keeping with the 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2005) is not 
warranted.  See 38 C.F.R. § 4.1; Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection for a Right Leg Disorder and a Bilateral 
Foot Disorder, Including as Secondary to the Service-
Connected Residuals of a Left Knee Injury

Service connection will be granted if the evidence shows that 
a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005); see also Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).

A disorder that is proximately due to or the result of 
another service-connected disease or injury also warrants 
service connection on a secondary basis.  38 C.F.R. 
§ 3.310(a) (2005).  Accordingly, a claim for secondary 
service connection may be granted if a disorder is 
sufficiently shown to be related to another service-connected 
disability.  In order to prevail on this issue, there must 
be: (1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the currently claimed disorder.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).  Moreover, secondary 
service connection may also be established under 38 C.F.R. 
§ 3.310(a) in the event of an aggravation of a nonservice-
connected disorder by a service-connected disability (to the 
extent of such aggravation).  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  

The Board first observes that the veteran's service medical 
records reflected no complaints, symptoms, diagnoses, or 
treatment of any right leg or foot problems.  As well, the 
veteran's post-service VA and private medical outpatient 
treatment reports of record were also negative for any 
recorded diagnosis of a right leg or bilateral foot disorder 
that was attributed to either his period of active service or 
to his service-connected residuals of a left knee injury.   

As well, after the March 2000 VA examination with claims file 
review, and as supplemented by a June 2001 report, the 
examiner noted a normal clinical evaluation of the veteran's 
right leg, and did not assess any diagnosed right leg 
disorder.  As well, March 2000 VA X-ray testing revealed that 
the veteran's right tibia and fibula bony structures were 
intact and that there was no visible fracture, although there 
was an indication of vascular calcification.  The examiner 
did issue foot diagnoses of bilateral pes planus and 
bilateral hallux valgus deformities.  Moreover, she also 
stated that the veteran's right leg pain and bilateral foot 
pain were secondary to his left knee disability.  

Thereafter, in a September 2002 VA outpatient treatment 
report, a physician diagnosed traumatic right knee arthritis, 
but did not directly opine as to its etiology.  

At his January 2003 RO and September 2003 BVA hearings, the 
veteran suggested that his current right knee and foot 
disorders were related to his left knee disability because he 
had to favor those joints over his already impaired knee. 

Also after his claims file review, the June 2006 VHA 
physician (the chief orthopedic surgeon of a VA Medical 
Center) observed that the veteran had diagnosed foot 
disorders of hallux valgus and pes planus, as first noted in 
the late 1990's and in early 2000.  He observed that the 
etiology of these disorders was not clear.  He commented that 
pes planus, a flat foot deformity, is a developmental 
occurrence that is not related to a prior injury such as knee 
ligament tears.  He advised that it is also common for people 
who have not been in the service, or who have not sustained 
any injuries, to develop pes planus.  He noted that the 
veteran's medical records, as well as common medical and 
orthopedic knowledge and experience, do not establish any 
connection between the veteran's service-connected left knee 
injury and his current pes planus problems.  He continued 
that if it could be stated that the development of pes planus 
and related symptoms would not occur unless there was some 
antecedent trauma or incident, then an argument could be made 
in the veteran's favor.  He advised, however, that pes 
planus, along with its related symptoms, was a common human 
affliction, and was not associated with antecedent trauma of 
that nature.  The June 2006 VHA physician added that the same 
statements could be made about the veteran's hallux valgus 
deformity.  He then opined that the problem was not connected 
to the veteran's left knee injury.  He reported that hallux 
valgus is a common deformity that is associated with aging, 
and not with antecedent trauma to the knee.  He advised that 
the people who develop hallux valgus frequently have pain and 
symptoms associated with the deformity that are independent 
of other lower extremity problems.  

The June 2006 VHA physician concluded that neither the 
veteran's currently diagnosed pes planus or hallux valgus was 
caused by his service-connected left knee DJD.  He 
additionally advised that if an individual is affected by 
altered biomechanics that are produced by pes planus, both 
one-sided and bilateral, and hallux valgus, either one-sided 
or bilateral, then it is possible, but not certain, that an 
altered gait caused by some other injury or disease might 
lead to an increase in the level of symptoms that were 
intrinsically caused by such unrelated foot condition(s).  He 
noted that the medical records indicated that the veteran 
claimed service connection for symptoms related to his pes 
planus and hallux valgus, and he stated that he did not 
observe any identifiable incremental increase in disability 
that was caused by a permanent worsening of the underlying 
pathology of the pes planus or hallux valgus disorder in 
those medical records.  He added that it could be stated with 
a high degree of medical certainty that all of the symptoms 
that the veteran complained of in relation to his hallux 
valgus and pes planus might well have occurred even if his 
service-connected knee injury had not happened.  He continued 
by stating that a similar condition and symptom constellation 
are common, even in cases of people who have not served in 
the armed forces.  He again advised that he gave his opinions 
as to this case with a high degree of medical certainty, and 
as based upon common orthopedic principles, knowledge, and 23 
years of clinical experience with similar problems.

In consideration of all of the evidence of record as 
summarized above, the Board must deny these claims under 
direct service connection principles because there is no 
competent medical evidence that any diagnosed right leg or 
bilateral foot disorder of record has been etiologically 
related to the veteran's period of active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

As well, while there are diagnoses of right knee DJD, 
bilateral pes planus, and bilateral hallux valgus of record, 
the available medical evidence also does not establish that 
the veteran developed any of these problems during service or 
arthritis to a compensable degree within a year after his 
service discharge, so as to render these disorders eligible 
for presumptive service connection.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.307, 3.309.    

The Board recognizes that, as noted in a June 2003 statement 
and during his hearing testimony, the veteran has averred 
that he injured his right leg in service at the same time 
that he injured his left knee: while he "hit a foxhole on 
Omaha Beach."  The evidence of record in the claims file, 
however, indicates that the veteran injured his left leg 
during Basic Training, while completing an obstacle course.  
Moreover, there was no report of a companion right leg injury 
at that time.  As well, the Board observes that in the 
earlier information of record, the veteran never reported a 
right leg injury in the context as now described; rather, he 
repeatedly stated that he had no right leg problems until 
years after service discharge, and he described those 
problems as the later result of overcompensation for his 
service-connected left knee disability.  The Board therefore 
does not find such statements of the veteran to be credible 
evidence in support of his claim, so as to afford him 
consideration of his service connection claim for a right leg 
disorder under the provisions of 38 U.S.C.A. § 1154 (West 
2002).  In any case, even if the Board were to afford such 
consideration, it further notes that such statements would 
only serve to provide credible evidence of the occurrence of 
an in-service right leg injury.  The veteran's claim for 
service connection of a right leg disorder, however, would 
still fail in the absence of any competent medical evidence 
that a currently diagnosed right leg disorder is 
etiologically related to such injury or other event during 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The Board recognizes that the main crux of the veteran's 
argument, however, is that he should be entitled to service 
connection for his right leg and bilateral foot disorders as 
secondary to his service-connected residuals of a left knee 
injury, because he did not have any such problems prior to 
the occurrence of this injury.    As noted, he has averred 
that his right leg and feet overcompensated for his residual 
left knee disability, and thus led to additional right leg 
and bilateral foot problems later on in his life.

As noted, in order to meet the requirements for secondary 
service connection per Wallin, there must be medical evidence 
of both a currently diagnosed disorder and a causal 
relationship between the service-connected disability and the 
newly claimed disorder.  While there is evidence of currently 
diagnosed right knee and bilateral foot disorders, there is 
no competent medical evidence of a favorable etiological 
relationship between the veteran's service-connected 
residuals of a left knee injury and these diagnosed 
disorders.  In fact, the June 2006 VHA physician specifically 
negated any such relationship.  The Board is also aware of 
the March 2000 VA examiner's statement that the veteran's 
right leg and bilateral foot pain were secondary to his 
service-connected left knee injury residuals, but such pain 
does not constitute a disability for which the Board may 
grant service connection.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999); see also Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).

There is also no competent medical evidence of record to show 
that the veteran's left knee disability aggravated any of 
these claimed disorders per Allen.  Again, the June 2006 VHA 
physician negated any such relationship, and the March 2000 
VA examiner only addressed such a possibility in terms of 
pain, as opposed to a diagnosed right leg or bilateral foot 
disorder.   

Finally, the Board is aware that the veteran rendered an 
opinion that his disorders were either caused or aggravated 
by his service-connected residuals of a left knee injury, but 
as a layman, he may not be considered as competent to provide 
such evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Accordingly, because neither the requirements of Wallin or 
Allen are met by competent medical evidence, the Board must 
deny the veteran's claims for secondary service connection of 
right leg and bilateral foot disorders as well.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.310(a).

In reviewing the foregoing, the Board has been cognizant of 
the benefit of the doubt rule.  The preponderance of the 
evidence, however, is against these claims.  As such, the 
case does not present such a state of balance between the 
positive evidence and the negative evidence - a state of 
relative equipoise - so as to allow for a more favorable 
determination.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 10 percent for the service-
connected residuals of a left knee injury, identified as 
degenerative joint disease (DJD), is denied.  

A separate evaluation of 10 percent, and no more, for the 
service-connected residuals of a left knee injury, identified 
as lateral instability and/or recurrent subluxation, is 
granted.

Service connection for a right leg disorder, including right 
knee DJD, and as secondary to the service-connected residuals 
of a left knee injury, is denied.

Service connection for a bilateral foot disorder, including 
pes planus and hallux 


valgus, and as secondary to the service-connected residuals 
of a left knee injury, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


